Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 07/26/2021 has been entered.
 Detailed Action
Claims 1-14 are pending in the acknowledged response of 07/26/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/29/2021 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith.  




Withdrawn rejections:
Applicant's Response filed 07/26/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants' Response, the 103 rejection has been withdrawn by way of applicant’s arguments and the examiner’s amendment. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Christopher M. Ramsey on 08/13/2021.

Please amend the claims as follows: 

Claim 1
After “enteric coating” in the last line, please insert --- and wherein the dried film of proteinaceous material is effective to substantially prevent L-menthol from leaving the individual enteric coated cores when stored at 40 degrees C and 75% relative humidity for 30 days ---.


Cancel claim 2. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
	The claimed method is allowable because Shah does not teach the claimed method and among many steps of the method, Shah remains silent about spraying coating step with a liquid proteinaceous material and instead Shah teaches HPMC coating; and Klosterfrau cannot cure deficiency because although Klosterfrau teaches first shell layer which is proteinaceous material (e.g., gelatin), the gelatin coating on the core is performed by a rotary die process to encapsulate the core material in gelatin ([0135] of Klosterfrau). Further, Shah and Klosterfrau fail to teach storage stability of “the proteinaceous material to substantially prevent L-menthol from leaving the individual enteric coated cores when stored at 40C and 75% relative humidity for 30 days”. Therefore, the claimed method is structurally different from Shah in view of Klosterfrau. 
   
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 3-14 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613